Filed 6/14/22 Haas v. Little Love Rescue CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from 3citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


ELLIOT HAAS,                                                     B308898

         Plaintiff and Respondent,                               (Los Angeles County
                                                                 Super. Ct. No.
         v.                                                      20STCV20469)

LITTLE LOVE RESCUE et al.,

         Defendants and Appellants.


         APPEAL from an order of the Superior Court of
Los Angeles County, Gregory W. Alarcon, Judge. Affirmed.
         Pease Law and Bryan Pease for Defendants and
Appellants.
     Housing Equality & Advocacy Resource Team and Dianne
Prado for Plaintiff and Respondent.
                      _____________________
       Elliot Haas, an unhoused individual living on the streets of
Los Angeles, sued Brittney Littleton and Little Love Rescue for
trespass to chattels, conversion, receipt of stolen property in
violation of Penal Code section 496, subdivision (a), violation of
California’s unfair competition law (UCL) (Bus. & Prof. Code,
§ 17200 et seq.) and intentional infliction of emotional distress,
alleging Littleton and Little Love Rescue stole his dog Luna and
thereafter on various social media platforms misrepresented
Luna’s health and living conditions to raise money. Littleton and
Little Love Rescue filed a special motion to strike the complaint
pursuant to Code of Civil Procedure section 425.16.1 The trial
court denied the motion, ruling Haas’s causes of action did not
arise from protected speech or petitioning activity within the
meaning of section 425.16, subdivision (e). We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Haas’s Complaint
      In a complaint filed May 29, 2020 Haas alleged he had been
given Luna (a pit bull) in 2013 and she lived with him in his tent
on the streets until January 2020. Luna suffered a seizure in
2019 that left her hind legs paralyzed.
      According to Haas’s complaint, a man and a woman
approached Haas on January 24, 2020 and offered him a table.
After helping him set it up, the woman took Luna without Haas’s
permission and put the dog in the couple’s car. When Haas asked
for Luna’s return, the individuals said she looked sick and they
wanted to take her to a veterinarian. They said they would



1     Statutory references are to this code unless otherwise
stated.



                                 2
return Luna to Hass after she had been evaluated. The couple
then drove off with the dog.
       Haas reported the incident to the police, who, after some
investigation, told Haas the individuals who took Luna were
friends of Littleton, the owner of Little Love Rescue.
Immediately after Luna was taken from Haas, Little Love Rescue
posted on social media (Instagram) and began a fundraising
campaign to “Save Luna—the Paralyzed Street Dog.” Haas
alleged the social media posts fabricated claims that Luna had
been mistreated.
       In a cause of action for trespass to chattels, Haas alleged
Littleton and Little Love Rescue had possession of Luna, Haas’s
personal property, and refused to return the property to him. In
his cause of action for conversion, Haas incorporated those
allegations and additionally alleged Luna helped alleviate the
symptoms of his disabilities (hearing loss, severe depression and
anxiety) and aided him in his daily life activities. Any damage to
her, “no matter how slight,” he averred, would sever the
emotional bond he and Luna had developed during the six years
he owned Luna. The cause of action for receipt of stolen property
repeated the allegations from the trespass to chattels and
conversion claims.
       Haas’s fourth cause of action alleged Littleton and Little
Love Rescue violated the UCL by “misrepresenting how the
property was acquired, raising funds under misrepresentations,
failing to disclose the property was stolen and disclose material
information to funders” and the false advertising law (Bus. &
Prof. Code, § 17500) by “falsely advertising Little Love Rescue
was a non-profit, falsely advertising how the property was
acquired in order to gain more funding, misleading the condition




                                3
of the property.” The final cause of action for intentional
infliction of emotional distress alleged Littleton and Little Love
Rescue worked in combination with the two individuals to steal
Luna and to create a false story in order to raise funds on social
media.
       2. The Special Motion To Strike
       Littleton and Little Love Rescue on July 29, 2020 filed a
special motion to strike the complaint pursuant to section 425.16,
asserting “many” (a term they did not define) of Haas’s claims
arose from statements made in connection with an official police
investigation or in a public forum in connection with an issue of
public interest—all protected speech or petitioning activity under
the statute. In particular, Littleton and Little Love Rescue
argued the refusal to return Luna to Haas as alleged in the
causes of action for trespass to chattels, conversion and
intentional infliction of emotional distress was based on
statements they made to police officers investigating Haas’s
charge of theft in which they explained Haas was an animal
abuser, who, in any event, could not prove his ownership of the
animal. The claims relating to fundraising efforts in social media
posts, they asserted, were based on statements in public fora
concerning Luna’s rescue, veterinary care and placement with an
adoptive family, all issues of public interest.
       With respect to Haas’s likelihood of prevailing on the
merits of his claims, Littleton and Little Love Rescue told a very
different story from that alleged in Haas’s complaint, submitting
declarations from Shayla McGhee, the woman who originally
picked up Luna from Haas; Littleton; and Alex Angel, who
adopted Luna in March 2020 and cared for her for a month until
finally agreeing with her veterinarian’s recommendation that




                                4
Luna was suffering from untreatable health problems and should
be euthanized.
        McGhee declared that Luna was in deplorable condition
when she and her friend saw an old, seemingly malnourished dog
come out of Haas’s tent on January 24, 2020: “[H]er back legs
were completely crossed over with cuts and sores all over them,
her tail and backside looked like they were covered with
infections, dirty bandages were wrapped around the bottom of
her legs.” McGhee and her friend offered to take Luna to the
veterinarian to have the infections on her body examined, and
Haas agreed. Before leaving with Luna, McGhee and Haas
exchanged cell phone numbers.
        The veterinarian diagnosed a severe urinary tract infection
and skin infections and recommended X-rays and a number of
tests to determine what else was wrong with Luna. McGhee was
not prepared for the expensive care that was required and
reached out to Little Love Rescue. After leaving the
veterinarian’s clinic, McGhee called Haas, explained the
situation, and told him Luna needed to stay overnight at the
clinic.
        Littleton stated she was the founder of Little Love Rescue,
which she declared was a validly existing California nonprofit
corporation registered and active with the California Secretary of
State. Littleton described the initial call she received from
McGhee concerning Luna and Littleton’s agreement to provide
for Luna’s care. Littleton detailed Luna’s various medical
problems and the extensive treatment the dog received.
        While Luna was being treated, Littleton was contacted by
the police, who only asked that she speak directly to Haas, which
she did. According to Littleton, Haas admitted he had given




                                 5
permission for Luna to be taken for veterinarian care, but
vacillated between expressing appreciation for what she was
doing and threatening her if she did not return Luna to him.
Littleton asked Haas to provide some proof of ownership of Luna.
Although Haas said he could provide veterinarian and licensing
records to prove ownership, he never did.
       Angel explained she saw Luna’s story online, donated to
Little Love Rescue in response several times and offered to give
Luna a home with Angel’s three other rescue dogs. Luna’s
condition continued to deteriorate, and she stopped responding to
treatment. Ultimately, Angel’s veterinarian advised it was
humane for Luna to be euthanized to end her suffering, a
recommendation with which Angel reluctantly agreed. Angel
notified Littleton of the decision before it was implemented.
       In his opposition Haas argued his causes of action for
trespass to chattels, conversion and intentional infliction of
emotional distress were based on Littleton and Little Love
Rescue’s receipt of stolen property, refusal to return Luna and
acquiescence in the decision to euthanize the dog, not any
statements made to police investigators or on social media, the
latter at most being incidental to these claims. As for the cause
of action under the UCL, although not disputing that social
media posts constitute statements in a public forum, Haas
asserted Littleton and Little Love Rescue had failed to show the
posts implicated any issue of public interest: The story of an
unloved and abused dog living on the streets was not only false,
Haas argued, but also entirely unrelated to any public issue or
issue of public interest.
       Addressing the merits of his causes of action, Haas in his
opposition memorandum explained the superior court had




                                6
granted his request for a writ of possession for Luna’s return to
him, thus establishing a probability of prevailing on his claims
for trespass to chattels and conversion.2 For his UCL claim, Haas
described an Attorney General action against Little Love Rescue
for unlawful solicitation, breach of charitable trust and unfair
business practices (included by Haas in a request for judicial
notice) and argued the misrepresentations of how Luna was
taken from him and her medical condition, used to solicit funds,
was both a fraudulent business practice and deceptive
advertising. The combined actions of receiving Luna as stolen
property, refusing to return her and acquiescing in her death, all
while knowing Haas was her rightful owner who was demanding
her return, Haas asserted, constituted outrageous conduct
sufficient to establish a prima facie case for intentional infliction
of emotional distress. No declarations to support the probable
merit of Haas’s claims were submitted with the opposition.
       In their reply memorandum, in addition to pointing to the
absence of any admissible evidence to support Haas’s arguments
on the merits of his causes of action, Littleton and Little Love
Rescue suggested their social media posts about Luna concerned
the issue of animal neglect and cruelty, which is a matter of
public interest.
      3. The Trial Court’s Ruling
       The trial court denied the motion, ruling Littleton and
Little Love Rescue had failed to carry their threshold burden of
demonstrating any of Haas’s claims arose from protected speech

2     In their reply memorandum Littleton and Little Love
Rescue noted the writ had been issued ex parte in the literal
sense of that term—that is, without notice and with no defendant
present—and was later vacated by the court.



                                 7
or petitioning activity within the meaning of section 425.16. The
trespass to chattels and conversion causes of action, the court
found, were based on Littleton and Little Love Rescue’s refusal to
return Luna to Haas (deprivation of the dog), not statements
made to police investigators explaining their reasons for not
doing so. The UCL and false advertising claims, which were
based on social media posts, and the cause of action for
intentional infliction of emotional distress, which was predicated
at least in part on those posts, not just the refusal to return
Luna, arose from statements made in a public forum because
they were on websites accessible to the public. But, the court
continued, publication on a generally available Internet site does
not turn otherwise private information into a matter of public
interest. Here, the information was specific to Luna and her
health, and the functional relationship between that speech and
the topic of animal cruelty was too attenuated to be a matter of
public interest within the meaning of section 425.16. And there
was no showing Luna herself was a topic of public interest.
      Littleton and Little Love Rescue filed a timely notice of
appeal. (§§ 425.16, subd. (i), 904.1, subd. (a)(13).)




                                8
                          DISCUSSION
      1. The Special Motion To Strike: Governing Law and
         Standard of Review
       Section 425.16, commonly known as the anti-SLAPP
statute, makes available a special motion to strike certain
meritless claims early in the litigation: “A cause of action against
a person arising from any act of that person in furtherance of the
person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1); see Rand Resources, LLC. v. City of Carson
(2019) 6 Cal.5th 610, 619-620 [“[a] court may strike a cause of
action only if the cause of action (1) arises from an act in
furtherance of the right of petition or free speech ‘in connection
with a public issue,’ and (2) the plaintiff has not established ‘a
probability’ of prevailing on the claim”].)
       Pursuant to section 425.16, subdivision (e), an “‘act in
furtherance of a person’s right of petition or free speech under the
United States or California Constitution in connection with a
public issue’ includes: (1) any written or oral statement or
writing made before a legislative, executive, or judicial
proceeding, or any other official proceeding authorized by law,
(2) any written or oral statement or writing made in connection
with an issue under consideration or review by a legislative,
executive, or judicial body, or any other official proceeding
authorized by law, (3) any written or oral statement or writing
made in a place open to the public or a public forum in connection
with an issue of public interest, or (4) any other conduct in




                                 9
furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a
public issue or an issue of public interest.”
       In ruling on a special motion to strike under section 425.16,
the trial court engages in a now-familiar two-step process. “First,
the defendant must establish that the challenged claim arises
from activity protected by section 425.16. [Citation.] If the
defendant makes the required showing, the burden shifts to the
plaintiff to demonstrate the merit of the claim by establishing a
probability of success.” (Baral v. Schnitt (2016) 1 Cal.5th 376,
384 (Baral); accord, Bonni v. St. Joseph Health System (2021)
11 Cal.5th 995, 1009 (Bonni); Park v. Board of Trustees of
California State University (2017) 2 Cal.5th 1057, 1061 (Park).)
       “A claim arises from protected activity when that activity
underlies or forms the basis for the claim.” (Park, supra,
2 Cal.5th at pp. 1062-1063.) Thus, “[t]he defendant’s first-step
burden is to identify the activity each challenged claim rests on
and demonstrate that that activity is protected by the anti-
SLAPP statute. A ‘claim may be struck only if the speech or
petitioning activity itself is the wrong complained of, and not just
evidence of liability or a step leading to some different act for
which liability is asserted.’” (Wilson v. Cable News Network, Inc.
(2019) 7 Cal.5th 871, 884 (Wilson); see Bonni, supra, 11 Cal.5th
at p. 1009 [“[t]he defendant’s burden is to identify what acts each
challenged claim rests on and to show how those acts are
protected under a statutorily defined category of protected
activity”]; Park, at p. 1060.)
       A motion pursuant to section 425.16 need not challenge an
entire cause of action as pleaded in the complaint. (Bonni, supra,
11 Cal.5th at p. 1010; Baral, supra, 1 Cal.5th at p. 382.) Rather,




                                 10
“courts should analyze each claim for relief—each act or set of
acts supplying a basis for relief, of which there may be several in
a single pleaded cause of action—to determine whether the acts
are protected and, if so, whether the claim they give rise to has
the requisite degree of merit to survive the motion.” (Bonni, at
p. 1010; accord, Baral, at p. 395.)
       If the moving party fails to demonstrate that any of the
challenged claims for relief arise from protected activity (the first
step), the court properly denies the motion to strike without
addressing the probability of success (the second step). (City of
Cotati v. Cashman (2002) 29 Cal.4th 69, 80-81; Verceles v.
Los Angeles United School Dist. (2021) 63 Cal.App.5th 776, 784.)
       We review de novo an order granting or denying a special
motion to strike under section 425.16. (Wilson, supra, 7 Cal.5th
at p. 884; Park, supra, 2 Cal.5th at p. 1067.)
      2. None of Haas’s Causes of Action Arises from Protected
         Activity
          a. Conversion and trespass to chattels
      “As it has developed in California, the tort [of conversion]
comprises three elements: ‘(a) plaintiff’s ownership or right to
possession of personal property, (b) defendant’s disposition of
property in a manner inconsistent with plaintiff’s property rights,
and (c) resulting damages.’” (Voris v. Lampert (2019) 7 Cal.5th
1141, 1150; see Fong v. East West Bank (2018) 19 Cal.App.5th
224, 231 [conversion is the wrongful exercise of dominion over the
property of another].) The elements of a cause of action for
trespass to chattel are (1) the plaintiff’s possession of the
property, (2) the defendant’s intentional interference with the
plaintiff's use of the property, (3) without the plaintiff's consent,




                                 11
and (4) damages. (Thrifty-Tel, Inc. v. Bezenek (1996)
46 Cal.App.4th 1559, 1566-1567.)
       Haas adequately pleaded both torts by alleging he owned
Luna and was damaged by Littleton’s refusal to return Luna to
him, knowing she had been stolen, and thereafter by giving the
dog to Angel and acquiescing in Luna’s euthanasia.3
       Littleton and Little Love Rescue argue the refusal-to-
return element of these two causes of action arises from protected
speech activity within the meaning of section 425.16,
subdivision (e)(2)—statements made in connection with an issue
under review in a judicial proceeding or other official proceedings
authorized by law—because Littleton communicated her refusal
to return Luna to Haas to police officers during their
investigation of the alleged theft of the dog, as well as in
prelitigation discussions with Haas and his lawyer. But
Littleton’s statements to the police, which are nowhere
mentioned in the complaint, or to Haas or his lawyer in response
to potential legal action to recover possession of Luna, do not
constitute the wrong alleged—Littleton’s actions in keeping Luna
notwithstanding Haas’s demands for her return and then giving
Luna to Angel for adoption. That conduct is neither speech nor
petitioning activity. (See Park, supra, 2 Cal.5th at p. 1060 [“[A]
claim is not subject to a motion to strike simply because it
contests an action or decision that was arrived at following
speech or petitioning activity, or that was thereafter
communicated by means of speech or petitioning activity.
Rather, a claim may be struck only if the speech or petitioning

3    On appeal Littleton and Little Love Rescue do not address
Haas’s cause of action for receipt of stolen property in violation of
Penal Code section 496, subdivision (a).



                                 12
activity itself is the wrong complained of, and not just evidence of
liability or a step leading to some different act for which liability
is asserted”]; see also id. at p. 1068 [“The dean’s alleged
comments may supply evidence of [discriminatory] animus, but
that does not convert the statements themselves into the basis for
liability. As the trial court correctly observed, Park’s complaint is
‘based on the act of denying plaintiff tenure based on national
origin. Plaintiff could have omitted allegations regarding
communicative acts . . . and still state the same claims’”]; Mission
Beverage Co. v. Pabst Brewing Co., LLC (2017) 15 Cal.App.5th
686, 700-701 [“[W]here a plaintiff’s claim is based upon ‘an action
or decision’ of the defendant, it is not enough that some protected
activity by the defendant precedes that action or decision, that
some protected activity is the means of communicating that
action or decision, or that some protected activity constitutes
evidence of that action or decision. [Citation.] To fall under the
anti-SLAPP statute, the challenged action or decision itself must
be protected activity”]; cf. Rand Resources, LLC v. City of Carson,
supra, 6 Cal.5th at pp. 622-623 [in claim for fraudulent
misrepresentation, mayor and city officials’ statements are
“themselves the ‘wrong[s] complained of’”].)
       The trial court did not err in denying the motion to strike
these two causes of action.
          b. Intentional infliction of emotional distress
      A cause of action for intentional infliction of emotional
distress exists when there is “‘“‘“(1) extreme and outrageous
conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional
distress; (2) the plaintiff’s suffering severe or extreme emotional
distress; and (3) actual and proximate causation of the emotional



                                 13
distress by the defendant’s outrageous conduct.”’”’ [Citations.] A
defendant’s conduct is ‘outrageous’ when it is so ‘“‘extreme as to
exceed all bounds of that usually tolerated in a civilized
community.’”’ [Citation.] And the defendant’s conduct must be
‘“‘intended to inflict injury or engaged in with the realization that
injury will result.’”’” (Hughes v. Pair (2009) 46 Cal.4th 1035,
1050-1051.) “Whether behavior is extreme and outrageous is a
legal determination to be made by the court, in the first
instance.” (Faunce v. Cate (2013) 222 Cal.App.4th 166, 172;
accord, Chang v. Lederman (2009) 172 Cal.App.4th 67, 87; Fowler
v. Varian Associates, Inc. (1987) 196 Cal.App.3d 34, 44.)
       Haas’s cause of action for intentional infliction of emotional
distress is based on both Littleton’s refusal to return Luna and
Littleton and Little Love Rescue’s social media campaign, which
he alleged falsely portrayed his treatment of Luna while she was
with him on the street. As discussed, Littleton’s conduct in
refusing to return Luna is not protected activity within the
meaning of section 425.16, regardless of any statements she
made to police investigators or to Haas or his counsel. The social
media posts, however, unquestionably constitute speech in a
public forum. (See, e.g., Barrett v. Rosenthal (2006) 40 Cal.4th
33, 41, fn. 4 [“[w]eb sites accessible to the public . . . are ‘public
forums’ for purposes of the anti-SLAPP statute”]; Jackson v.
Mayweather (2017) 10 Cal.App.5th 1240, 1252 [same].) But those
posts were not made “in connection with an issue of public
interest” within the meaning of section 425.16, subdivision (e)(3).
       On appeal Littleton and Little Love Rescue do not contend
that Luna or Haas was a celebrity or that their story, narrowly
considered, was a matter of public interest, but argue, as they did
in their reply memorandum in the trial court, that their social




                                  14
media posts about Luna contributed to discussion of the broader
public issue of animal welfare. In support they quote from
Huntingdon Life Sciences, Inc. v. Stop Huntingdon Animal
Cruelty USA, Inc. (2005) 129 Cal.App.4th 1228 (Huntingdon Life
Sciences), in which the court of appeal held posts on a website
advocating protests, including acts of civil disobedience, against
Huntingdon Life Sciences (HLS), a company engaged in animal
testing, and HLS employees constituted protected speech
concerning an issue of public interest: “Animal testing is an area
of widespread public concern and controversy, and the viewpoint
of animal rights activists contributes to the public debate.” (Id.
at p. 1246.)
       Fourteen years after the decision in Huntingdon Life
Sciences, the Supreme Court in FilmOn.com Inc. v. DoubleVerify
Inc. (2019) 7 Cal.5th 133, 145-146 (FilmOn) explained, “In
articulating what constitutes a matter of public interest, courts
look to certain specific considerations, such as whether the
subject of the speech or activity ‘was a person or entity in the
public eye’ or ‘could affect large numbers of people beyond the
direct participants’ [citation]; and whether the activity ‘occur[red]
in the context of an ongoing controversy, dispute or discussion’
[citation], or ‘affect[ed] a community in a manner similar to that
of a governmental entity.’” Elaborating, the FilmOn Court held,
“First, we ask what ‘public issue or . . . issue of public interest’
the speech in question implicates—a question we answer by
looking to the content of the speech. [Citation.] Second, we ask
what functional relationship exists between the speech and the
public conversation about some matter of public interest. It is at
the latter stage that context proves useful.” (Id. at pp. 149-150.)




                                 15
Context includes the identity of the speaker, the audience and
the purpose of the speech. (Id. at pp. 142-143, 145.)
       As our colleagues in Division Eight of this court held in
Jeppson v. Ley (2020) 44 Cal.App.5th 845, under FilmOn,
connecting a broad and amorphous public interest to a specific
dispute is not enough. “The proper focus of the inquiry instead
must be on ‘the specific nature of the speech,’ not on ‘generalities
that might be abstracted from it.’” (Id. at p. 856; accord, Musero
v. Creative Artists Agency, LLC (2021) 72 Cal.App.5th 802, 820;
see Rand Resources, LLC v. City of Carson, supra, 6 Cal.5th at p.
625 [“[a]t a sufficiently high level of generalization, any conduct
can appear rationally related to a broader issue of public
importance”].)
       Littleton and Little Love Rescue’s posts about Luna, while
describing a particular instance of apparent animal cruelty, were
intended to raise money for Luna’s care, not to address the issue
of animal welfare more generally.4 In arguing otherwise,
Littleton and Little Love Rescue fall prey to what courts,
including the Supreme Court in Wilson, supra, 7 Cal.5th at
page 902 and FilmOn, supra, 7 Cal.5th at page 152, have referred
to as the “synecdoche theory”5 of public interest. “[F]or anti-

4     The website at issue in Huntingdon Life Sciences, supra,
129 Cal.App.4th 1228, in contrast, was designed to force the
closure of HLS and, in connection with targeting a specific
employee and advocating protests at her home, directly discussed
the problem of animal testing, reporting “500 animals die each
day because of her wicked ways.” (Id. at p. 1240.)
5     “Synecdoche” is “a figure of speech by which a part is put
for the whole (such as fifty sail for fifty ships), the whole for a
part (such as society for high society), the species for the genus
(such as cutthroat for assassin), the genus for the species (such


                                 16
SLAPP purposes, as courts have long recognized, ‘[t]he part is not
synonymous with the greater whole.’ [Citation.] Contrary to
arguments that various defendants have pressed over the years,
‘[s]elling an herbal breast enlargement product is not a
disquisition on alternative medicine. Lying about the supervisor
of eight union workers is not singing one of those old Pete Seeger
union songs (e.g., “There Once Was a Union Maid”). And . . .
hawking an investigatory service is not an economics lecture on
the importance of information for efficient markets.’” (Wilson, at
p. 902; see Rand Resources, LLC v. City of Carson, supra,
6 Cal.5th at p. 625 [“[w]hat a court scrutinizing the nature of
speech in the anti-SLAPP context must focus on is the speech at
hand, rather than the prospects that such speech may
conceivably have indirect consequences for an issue of public
concern”].)
        In Wilson the Supreme Court rejected CNN’s argument
that statements about a specific instance of a journalist’s alleged
plagiarism contributed to public debate about journalistic ethics
and when authors may or may not borrow without attribution.
(Wilson, supra, 7 Cal.5th at p. 903.) Similarly here, we reject
Littleton and Little Love Rescue’s argument their posts about a
specific instance of a neglected animal contributed to a larger
public debate on the issue of animal welfare or the benefits and
drawbacks of unhoused individuals caring for pets. The degree of
connection between those statements and any topic of public


as a creature for a man), or the name of the material for the
thing made (such as boards for stage).” (Merriam-Webster’s
Dict. Online  [as of June 14, 2022],
archived at .)



                                17
interest is insufficient to warrant protection under
section 425.16, subdivision (e)(3).6
         c. Violation of the UCL and false advertising law
       The UCL prohibits, and provides civil remedies for, unfair
competition, which it defines as “any unlawful, unfair or
fraudulent business act or practice.” (Bus. & Prof. Code,
§ 17200.) Written in the disjunctive, the UCL establishes “three
varieties of unfair competition—acts or practices which are
unlawful, unfair, or fraudulent.” (Cel-Tech Communications, Inc.
v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 180;
accord, Kasky v. Nike, Inc. (2002) 27 Cal.4th 939, 949.) Under the
“fraudulent” prong, a business practice violates the UCL if it “is
likely to deceive the public. [Citations.] It may be based on
representations to the public which are untrue, and ‘“also those


6     At oral argument counsel for Littleton and Little Love
Rescue, after noting the significant response to the social media
campaign concerning Luna, asserted broadly that any issue in
which the public is interested is an issue of public interest—an
argument not made in their briefs. That sweeping
pronouncement is directly at odds with FilmOn’s caution that
determining whether the subject of speech or other conduct
constitutes a matter of public interest requires an evaluation of
specific contextual considerations, such as whether a person or
entity was in the public eye or whether the activity occurred in
the context of an ongoing controversy, dispute or discussion.
(FilmOn, supra, 7 Cal.5th at p. 145; see, e.g., Bernstein v.
LaBeouf (2019) 43 Cal.App.5th 15, 22 [“‘“[p]ublic interest” does
not equate with mere curiosity’”]; D.C. v. R.R. (2010)
182 Cal.App.4th 1190, 1226 [“[n]o authority supports the
[defendant’s] broad proposition that anything said or written
about a public figure or limited public figure in a public forum
involves a public issue”].)


                                18
which may be accurate on some level, but will nonetheless tend to
mislead or deceive. . . . A perfectly true statement couched in
such a manner that it is likely to mislead or deceive the
consumer, such as by failure to disclose other relevant
information, is actionable under’” the UCL. [Citations.] The
determination as to whether a business practice is deceptive is
based on the likely effect such practice would have on a
reasonable consumer.” (McKell v. Washington Mutual, Inc.
(2006) 142 Cal.App.4th 1457, 1471; accord, Klein v. Chevron
U.S.A., Inc. (2012) 202 Cal.App.4th 1342, 1380; see Rubenstein v.
The Gap, Inc. (2017) 14 Cal.App.5th 870, 876-877; see also Zhang
v. Superior Court (2013) 57 Cal.4th 364, 370 [“[f]alse advertising
is included in the ‘fraudulent’ category of prohibited practices”].)
       Like the UCL, Business and Professions Code
section 17500, the false advertising law, generally prohibits
advertising that contains “any statement . . . which is untrue or
misleading, and which is known, or which by the exercise of
reasonable care should be known, to be untrue or misleading.”
To prove a violation under section 17500, the plaintiff must
demonstrate the defendant knew, or in the exercise of reasonable
care, should have known, that the advertisement was untrue or
misleading. (See Committee on Children’s Television, Inc. v.
General Foods Corp. (1983) 35 Cal.3d 197, 224.)
       Haas’s UCL and false advertising claims are based on the
social media posts describing Haas’s neglect of Luna and the need
to raise funds for her veterinary care, as well as statements in
those posts that Little Love Rescue was a nonprofit organization.
For the reasons discussed, those statements, although presented
in a public forum, did not contribute to the public conversation
about a matter of public interest within the meaning of




                                19
section 425.16, subdivision (e)(3), and are not properly subject to
a special motion to strike under that statute.7
       Because Littleton and Little Love Rescue did not carry
their threshold burden under section 425.16, we need not
consider whether Haas demonstrated a probability of prevailing
on the merits of any of his claims. (See City of Cotati v.
Cashman, supra, 29 Cal.4th at pp. 80-81; Shahbazian v. City of
Rancho Palos Verdes (2017) 17 Cal.App.5th 823, 830.)
                         DISPOSITION
     The order denying the special motion to strike is affirmed.
Haas is to recover his costs on appeal.




                                           PERLUSS, P. J.

      We concur:



            SEGAL, J.                      FEUER, J.


7      At oral argument counsel for Littleton and Little Love
Rescue asserted Haas’s UCL claim was based, at least in part, on
Little Love Rescue’s social media request for legal fees, a
statement purportedly made in connection with anticipated
litigation and, therefore, properly subject to a special motion to
strike under section 425.16, subdivision (e)(2), without a showing
it was made in connection with a public issues or an issue of
public interest. A contention raised for the first time at oral
argument is forfeited. (In re I.C. (2018) 4 Cal.5th 869, 888, fn. 5;
Kinney v. Vaccari (1980) 27 Cal.3d 348, 356, fn. 6.; Gilman v.
Dalby (2021) 61 Cal.App.5th 923, 939.)


                                 20